Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 1 of 24 PageID #: 1849




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION

   GALE CARTER et al.,                                    )
                                                          )
                    Plaintiffs,                           )
                                                          )     Case No.: 5:18-cv-00041-TBR
           v.                                             )
                                                          )
   PASCHALL TRUCK LINES, INC. et al.,                     )
                                                          )     ELECTRONICALLY FILED
                    Defendants.                           )


                   DEFENDANT ELEMENT TRANSPORTATION, LLC’S
               ANSWER AND DEFENSES TO SECOND AMENDED COMPLAINT


          Defendant Element Transportation, LLC (“Element Transportation”), by and through its

  undersigned counsel, files this answer and defenses to the Second Amended Individual, Collective,

  and Class Action Civil Complaint (“Second Amended Complaint”) filed by Plaintiffs Gale Carter

  and Forbes Hays (collectively, “Plaintiffs”). Element Transportation denies that it violated any laws

  as to Plaintiffs, denies that it is liable to Plaintiffs as a successor in interest, and denies every

  allegation contained in the Second Amended Complaint, except as specifically admitted herein.

          Element Transportation answers each of the paragraphs in the Second Amended Complaint

  as follows:

          1.       Paragraph 1 requires no response because it contains no allegations against Element

  Transportation and because it is a conclusion of law. To the extent a response is required, Element

  Transportation denies that it violated the Fair Labor Standards Act (“FLSA”); denies that it

  erroneously designated Plaintiffs as independent contractors; denies that it owed wages to Plaintiffs;

  denies that it unlawfully deducted from and withheld portions of wages owed to Plaintiffs; and

  denies all remaining allegations in paragraph 1.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 2 of 24 PageID #: 1850




          2.       Paragraph 2 requires no response because it contains no allegations against Element

  Transportation and because it is a conclusion of law. To the extent a response is required, Element

  Transportation denies that it violated the Truth-in-Leasing Act (“TILA”); denies that it is covered by

  the TILA; and denies all remaining allegations in paragraph 2.

          3.       Paragraph 3 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it violated 29 U.S.C. § 1589; denies that it developed

  or participated in any scheme to violate 29 U.S.C. § 1589; and denies all remaining allegations in

  paragraph 3.

          4.       Paragraph 4 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it violated Pennsylvania common law; denies that it

  was unjustly enriched at Plaintiffs’ expense, and denies all remaining allegations in paragraph 4.

          5.       Element Transportation incorporates its answers to paragraphs 1 through 4 as if set

  forth in their entirety.

          6.       Paragraph 6 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation admits only that Plaintiffs purport to bring claims against it

  under 29 U.S.C. § 1589 and Pennsylvania common law. Element Transportation denies all

  remaining allegations in paragraph 6.

          7.       Paragraph 7 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that the amount in controversy exceeds $5 million on

  Plaintiffs’ Pennsylvania common law claims; and denies all remaining allegations in paragraph 7.

          8.       Paragraph 8 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that consented to jurisdiction in this Court via a choice

  of law and venue provision in its agreements with Plaintiffs; denies that it is party to any lease

  agreement with Plaintiffs; and denies all remaining allegations in paragraph 8.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 3 of 24 PageID #: 1851




          9.       Paragraph 9 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation all factual allegations contained in paragraph 9.

          10.      Element Transportation incorporates its answers to paragraphs 1 through 9 as if set

  forth in their entirety.

          11.      Upon information and belief, Element Transportation admits that Plaintiff Gale

  Carter is an adult individual residing at 3670 Buckingham Ave., Horn Lake, MS 38637.

          12.      Upon information and belief, Element Transportation admits that Plaintiff Forbes

  Hays is an adult individual residing at 705 Harwell Drive, Brunswick, GA 31532.

          13.      Upon information and belief, Element Transportation admits that Defendant PTL is

  a truckload carrier operating throughout the United States; and admits that Defendant PTL is a

  corporation with its principal place of business as set forth in the caption.

          14.      After reasonable investigation, Element Transportation is without sufficient

  information to determine the truth of the allegations in paragraph 14 and, therefore, denies them.

          15.      Paragraph 15 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 15 and, therefore, denies them.

          16.      Element Transportation is without sufficient information to determine the truth of

  the allegations in paragraph 16 and, therefore, denies them.

          17.      Paragraph 17 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 17 and, therefore, denies them.

          18.      Element Transportation admits only that on or about October 3, 2016 Element

  Financial Corporation split to become Element Fleet Management Corporation and ECN Capital

  Corporation. Element Transportation denies all remaining allegations of paragraph 18.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 4 of 24 PageID #: 1852




          19.     Element Transportation admits only that on or about October 3, 2016 Element

  Financial Corporation split to become Element Fleet Management Corporation and ECN Capital

  Corporation. Element Transportation denies all remaining allegations of paragraph 19.

          20.     Paragraph 20 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 20 and, therefore, denies them.

          21.     Element Transportation denies that Element Fleet Management Corporation

  provides or has provided equipment leasing services to Plaintiffs or any allegedly similarly situated

  individuals.

          22.     Paragraph 22 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 22 and, therefore, denies them.

          23.     Paragraph 23 is a conclusion of law requiring no response.

          24.     Paragraph 24 is a conclusion of law requiring no response.

          25.     After reasonable investigation, Element Transportation is without sufficient

  information to determine the truth of the allegations in paragraph 25 and, therefore, denies them.

          26.     Paragraph 26 is a conclusion of law requiring no response.

          27.     Admitted.

          28.     Paragraph 28 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it is a wholly owned subsidiary of Element Fleet

  Management Corporation, and denies that it is a successor in interest to Element Fleet Corporation.

          29.     Element Transportation admits only that on September 19, 2016 it acquired a

  beneficial interest in certain assets from Element Financial, LLC. Element Transportation denies

  that remaining allegations of paragraph 29.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 5 of 24 PageID #: 1853




          30.     Element Transportation admits only that it acquired a beneficial interest in certain

  assets, including a beneficial interest in the vehicles previously leased to Plaintiffs. Element

  Transportation denies that remaining allegations of paragraph 30.

          31.     Element Transportation denies that at all relevant times prior to December 30, 2016

  it provided leasing services to drivers of Defendant PTL.

          32.     Paragraph 32 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies all allegations of paragraph 32.

          33.     Admitted upon information and belief.

          34.     Admitted upon information and belief.

          35.     Admitted upon information and belief.

          36.     Paragraph 36 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies all allegations of paragraph 36.

          37.     Paragraph 37 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies all allegations of paragraph 37.

          38.     Paragraph 38 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies all allegations of paragraph 38.

          39.     Admitted upon information and belief.

          40.     Paragraph 40 is a conclusion of law requiring no response.

          41.     Paragraph 41 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it was a part of any scheme whereby Defendants

  leased tractor trailers and driving services to Plaintiffs; denies that it was a part of any scheme

  whereby Plaintiffs were misclassified as independent contractors; denies that it was a part of any

  scheme whereby Plaintiffs were deprived of rights under federal or state law; and denies all

  remaining allegations in paragraph 41.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 6 of 24 PageID #: 1854




         42.     Paragraph 42 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 42 and, therefore, denies them.

         43.     Element Transportation is without sufficient information to determine the truth of

  the allegations in paragraph 43 and, therefore, denies them.

         44.     Element Transportation is without sufficient information to determine the truth of

  the allegations in paragraph 44 and, therefore, denies them.

         45.     Paragraph 45 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies as stated the allegations in paragraph 45 because the

  Lease Agreements are written documents that speak for themselves.

         46.     Paragraph 46 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies as stated the allegations in paragraph 46 because the

  Lease Agreements are written documents that speak for themselves.

         47.     Paragraph 47 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it was a joint employer of Plaintiffs; and denies as

  stated the remaining allegations in paragraph 47 because the Lease Agreements and ICS Agreements

  are written documents that speak for themselves.

         48.     Paragraph 48 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 48 and, therefore, denies them.

         49.     Paragraph 49 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 49 and, therefore, denies them.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 7 of 24 PageID #: 1855




          50.      Paragraph 50 is a conclusion of law requiring no response. To the extent a response

  is required, after reasonable investigation, Element Transportation is without sufficient information

  to determine the truth of the allegations in paragraph 50 and, therefore, denies them.

          51.      Element Transportation incorporates its answers to paragraphs 1 through 50 as if set

  forth in their entirety.

          52.      Paragraph 52 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

  Transportation.

          53.      Paragraph 53 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

  Transportation. .

          54.       Paragraph 54 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

  Transportation.

          55.      Paragraph 55 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

  Transportation.

          56.      Paragraph 56 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

  Transportation.

          57.      Element Transportation incorporates its answers to paragraphs 1 through 56 as if set

  forth in their entirety.

          58.      Paragraph 58 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it violated 49 U.S.C. § 14704; denies that it violated
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 8 of 24 PageID #: 1856




  29 U.S.C. § 1589; denies that it violated Pennsylvania common law; denies that Plaintiffs are proper

  representatives of a purported class of all persons who performed work as lease operators and who

  were designated as independent contractors by Defendants at any point during any applicable statute

  of limitations; and denies all remaining allegations in paragraph 58.

          59.     Paragraph 59 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it violated 49 U.S.C. § 14704; denies that it violated

  29 U.S.C. § 1589; denies that it violated Pennsylvania common law; denies that Plaintiffs are proper

  representatives of a purported class of all persons who performed work as lease operators and who

  were designated as independent contractors by Defendants at any point during any applicable statute

  of limitations; denies that Plaintiffs can establish numerosity; and denies all remaining allegations in

  paragraph 59.

          60.       Paragraph 60 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it violated 49 U.S.C. § 14704; denies that Plaintiffs

  are proper representatives of a purported class of all persons who performed work as lease operators

  and who were designated as independent contractors by Defendants at any point during any

  applicable statute of limitations; denies as stated Plaintiffs’ characterization of their agreements

  because they are written documents that speak for themselves; and denies all remaining allegations in

  paragraph 60.

          61.     Paragraph 61 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

  Transportation.

          62.     Paragraph 62 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that it violated Pennsylvania common law; denies that

  Plaintiffs are proper representatives of a purported class of all persons who performed work as lease
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 9 of 24 PageID #: 1857




  operators and who were designated as independent contractors by Defendants at any point during

  any applicable statute of limitations; denies as stated Plaintiffs’ characterization of their agreements

  with PTL because they are written documents that speak for themselves; and denies all remaining

  allegations in paragraph 62.

          63.      Paragraph 63 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies that Plaintiffs are proper representatives of a purported

  class of all persons who performed work as lease operators and who were designated as independent

  contractors by Defendants at any point during any applicable statute of limitations; and denies all

  remaining allegations in paragraph 63.

          64.      Paragraph 64 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies the allegations in paragraph 64.

          65.      Paragraph 65 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies the allegations in paragraph 65.

          66.      Paragraph 66 is a conclusion of law requiring no response. To the extent a response

  is required, Element Transportation denies the allegations in paragraph 66.

          67.      Element Transportation incorporates its answers to paragraphs 1 through 66 as if set

  forth in their entirety.

          68.      Paragraph 68 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

  Transportation.

          69.      Paragraph 69 requires no response because it is a conclusion of law and because

  Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

  Transportation.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 10 of 24 PageID #: 1858




           70.      Paragraph 70 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation.

           71.      Element Transportation incorporates its answers to paragraphs 1 through 70 as if set

   forth in their entirety.

           72.      Admitted upon information and belief.

           73.      Admitted upon information and belief.

           74.      Paragraph 74 is a conclusion of law requiring no response. To the extent a response

   is required, after reasonable investigation, Element Transportation is without sufficient information

   to determine the truth of the allegations in paragraph 74 and, therefore, denies them.

           75.      Paragraph 75 is a conclusion of law requiring no response. To the extent a response

   is required, after reasonable investigation, Element Transportation is without sufficient information

   to determine the truth of the allegations in paragraph 75 and, therefore, denies them.

           76.      Element Transportation denies that at all relevant times Plaintiffs and members of

   the alleged collective and alleged classes leased trucks from Element Defendants for the purpose of

   driving freight for Defendant PTL.

           77.      Element Transportation incorporates its answers to paragraphs 1 through 76 as if set

   forth in their entirety.

           78.      Paragraph 77 is a conclusion of law requiring no response. To the extent a response

   is required, after reasonable investigation, Element Transportation is without sufficient information

   to determine the truth of the allegations in paragraph 77 and, therefore, denies them.

           79.      After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 79 and, therefore, denies them.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 11 of 24 PageID #: 1859




          80.     Element Transportation denies that Element Defendants are financial services

   companies that provide vehicle leasing services to Defendant PTL.

          81.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 81 and, therefore, denies them.

          82.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 82 and, therefore, denies them.

          83.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 83 and, therefore, denies them.

          84.     Element Transportation denies as stated Plaintiffs’ characterization of their Lease

   Agreement because they are written documents that speak for themselves. After reasonable

   investigation, Element Transportation is without sufficient information to determine the truth of the

   remaining allegations in paragraph 84 and, therefore, denies them.

          85.     Element Transportation denies as stated the allegations of paragraph 85 because

   Plaintiffs’ Lease Agreements are written documents that speak for themselves.

          86.     Element Transportation denies as stated the allegations of paragraph 86 because

   Plaintiffs’ ICS Agreements are written documents that speak for themselves.

          87.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 87 and, therefore, denies them.

          88.     Element Transportation denies as stated the allegations of paragraph 86 because

   Plaintiffs’ ICS Agreements are written documents that speak for themselves.

          89.     Element Transportation denies as stated the allegations of paragraph 86 because

   Plaintiffs’ Lease Agreements are written documents that speak for themselves.

          90.     Element Transportation is without sufficient information to determine the truth of

   the allegations in paragraph 90 and, therefore, denies them.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 12 of 24 PageID #: 1860




          91.     Element Transportation is without sufficient information to determine the truth of

   the allegations in paragraph 91 and, therefore, denies them.

          92.     Element Transportation is without sufficient information to determine the truth of

   the allegations in paragraph 92 and, therefore, denies them.

          93.     Element Transportation is without sufficient information to determine the truth of

   the allegations in paragraph 93 and, therefore, denies them.

          94.     Element Transportation is without sufficient information to determine the truth of

   the allegations in paragraph 94 and, therefore, denies them.

          95.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 95 and, therefore, denies them.

          96.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 96 and, therefore, denies them.

          97.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 97 and, therefore, denies them.

          98.     Element Transportation denies that it employed Plaintiffs; and denies all remaining

   allegations of paragraph 98.

          99.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 99 and, therefore, denies them.

          100.    Paragraph 100 is a conclusion of law requiring no response. To the extent a

   response is required, after reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 100 and, therefore, denies them.

          101.    After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 101 and, therefore, denies them.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 13 of 24 PageID #: 1861




           102.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 102 and, therefore, denies them.

           103.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 103 and, therefore, denies them.

           104.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 104 and, therefore, denies them.

           105.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 105 and, therefore, denies them.

           106.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 106 and, therefore, denies them.

           107.     After reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 107 and, therefore, denies them.

           108.     Element Transportation incorporates its answers to paragraphs 1 through 108 as if

   set forth in their entirety.

           109.     Paragraph 109 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any FLSA claims against Element Transportation. To the extent a

   response is required, after reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 109 and, therefore, denies them.

           110.     Paragraph 110 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any FLSA claims against Element Transportation. To the extent a

   response is required, after reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 110 and, therefore, denies them.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 14 of 24 PageID #: 1862




          111.    Paragraph 111 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          112.    Paragraph 112 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation. To the extent a response is required, after reasonable investigation, Element

   Transportation is without sufficient information to determine the truth of the allegations in

   paragraph 112 and, therefore, denies them.

          113.    Paragraph 113 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation. To the extent a response is required, after reasonable investigation, Element

   Transportation is without sufficient information to determine the truth of the allegations in

   paragraph 113 and, therefore, denies them.

          114.    Paragraph 114 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation. To the extent a response is required, after reasonable investigation, Element

   Transportation is without sufficient information to determine the truth of the allegations in

   paragraph 114 and, therefore, denies them.

          115.    Paragraph 115 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any FLSA claims against Element Transportation. To the extent a

   response is required, after reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 115 and, therefore, denies them.

          116.    Paragraph 116 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any FLSA claims against Element Transportation. To the extent a
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 15 of 24 PageID #: 1863




   response is required, after reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 116 and, therefore, denies them.

           117.     Paragraph 117 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any FLSA claims against Element Transportation. To the extent a

   response is required, after reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 117 and, therefore, denies them.

           118.     Paragraph 118 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any FLSA claims against Element Transportation. To the extent a

   response is required, after reasonable investigation, Element Transportation is without sufficient

   information to determine the truth of the allegations in paragraph 118 and, therefore, denies them.

           119.     Element Transportation incorporates its answers to paragraphs 1 through 118 as if

   set forth in their entirety.

           120.     Paragraph 120 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any TILA claims against Element Transportation. To the extent a response

   is required, after reasonable investigation, Element Transportation is without sufficient information

   to determine the truth of the allegations in paragraph 120 and, therefore, denies them.

           121.     Paragraph 121 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any TILA claims against Element Transportation. To the extent a response

   is required, Element Transportation denies as stated the allegations in paragraph 121 because

   Plaintiffs’ ICS Agreements are written documents that speak for themselves.

           122.     Paragraph 122 requires no response because Plaintiffs do not assert and have

   dismissed with prejudice any TILA claims against Element Transportation. To the extent a response

   is required, Element Transportation denies that the trucks provided to Plaintiffs were leased from
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 16 of 24 PageID #: 1864




   Element Transportation; and is without sufficient information to determine the truth of the

   remaining allegations in paragraph 122 and, therefore, denies them.

          123.       Paragraph 123 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation.

          124.       Paragraph 124 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation. To the extent a response is required, Element Transportation denies as stated the

   allegations in paragraph 124 because Plaintiffs’ ICS Agreements are written documents that speak

   for themselves.

          125.       Paragraph 125 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation. To the extent a response is required, Element Transportation denies as stated the

   allegations in paragraph 125 because Plaintiffs’ ICS Agreements are written documents that speak

   for themselves.

          126.       Paragraph 126 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation. To the extent a response is required, Element Transportation denies as stated the

   allegations in paragraph 126 because Plaintiffs’ ICS Agreements are written documents that speak

   for themselves.

          127.       Paragraph 127 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation. To the extent a response is required, Element Transportation denies as stated the
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 17 of 24 PageID #: 1865




   allegations in paragraph 127 because Plaintiffs’ ICS Agreements are written documents that speak

   for themselves.

          128.       Paragraph 128 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation. To the extent a response is required, Element Transportation denies as stated the

   allegations in paragraph 128 because Plaintiffs’ ICS Agreements are written documents that speak

   for themselves.

          129.       Paragraph 129 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation.

          130.       Paragraph 130 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation. To the extent a response is required, Element Transportation denies as stated the

   allegations in paragraph 130 because Plaintiffs’ ICS Agreements are written documents that speak

   for themselves.

          131.       Paragraph 131 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation. To the extent a response is required, Element Transportation denies as stated the

   allegations in paragraph 131 because Plaintiffs’ ICS Agreements are written documents that speak

   for themselves.

          132.       Paragraph 132 requires no response because it is a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 18 of 24 PageID #: 1866




           133.     Element Transportation incorporates its answers to paragraphs 1 through 132 as if

   set forth in their entirety.

           134.     Element Transportation denies that Plaintiffs performed any work for it; denies that

   it forced Plaintiffs to labor for any Defendant; and denies all allegations in paragraph 134.

           135.     Element Transportation denies that it benefited financially in any arrangement

   involving Plaintiffs; denies that it participated in any alleged scheme involving Plaintiffs; and denies

   all allegations in paragraph 135.

           136.     Element Transportation denies as stated the allegations in paragraph 136 because

   Plaintiffs’ Lease Agreements are written documents that speak for themselves.

           137.     Element Transportation denies as stated the allegations in paragraph 137 because

   Plaintiffs’ ICS Agreements are written documents that speak for themselves.

           138.     Element Transportation denies as stated the allegations in paragraph 138 because

   Plaintiffs’ ICS Agreements are written documents that speak for themselves.

           139.     Element Transportation denies as stated the allegations in paragraph 139 because

   Plaintiffs’ ICS Agreements and Lease Agreements are written documents that speak for themselves.

           140.     Element Transportation denies as stated the allegations in paragraph 140 because

   Plaintiffs’ ICS Agreements and Lease Agreements are written documents that speak for themselves.

           141.     Element Transportation denies as stated the allegations in paragraph 141 because

   Plaintiffs’ ICS Agreements and Lease Agreements are written documents that speak for themselves.

           142.     Element Transportation denies as stated the allegations in paragraph 142 because

   Plaintiffs’ ICS Agreements and Lease Agreements are written documents that speak for themselves.

           143.     Element Transportation denies the allegations in paragraph 143.

           144.     Element Transportation incorporates its answers to paragraphs 1 through 143 as if

   set forth in their entirety.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 19 of 24 PageID #: 1867




          145.    Paragraph 145 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          146.    Paragraph 146 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          147.    Paragraph 147 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          148.    Paragraph 148 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          149.    Paragraph 149 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          150.    Paragraph 150 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          151.    Paragraph 151 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.

          152.    Paragraph 152 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any FLSA claims against Element

   Transportation.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 20 of 24 PageID #: 1868




           153.     Element Transportation incorporates its answers to paragraphs 1 through 153 as if

   set forth in their entirety.

           154.     Paragraph 154 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation.

           155.     Paragraph 155 requires no response because it states a conclusion of law and because

   Plaintiffs do not assert and have dismissed with prejudice any TILA claims against Element

   Transportation.

           156.     Element Transportation incorporates its answers to paragraphs 1 through 155 as if

   set forth in their entirety.

           157.     Element Transportation denies that it obtained the labor of Plaintiffs; denies that it

   threatened Plaintiffs with serious harm; and denies all remaining allegations in paragraph 157.

           158.     Element Transportation denies the allegations in paragraph 158.

           159.     Paragraph 159 is a conclusion of law requiring no response. To the extent a

   response is required, Element Transportation denies that it violated 18 U.S.C. §§ 1589 and 1595.

           160.     Element Transportation incorporates its answers to paragraphs 1 through 159 as if

   set forth in their entirety.

           161.     Paragraph 161 is a conclusion of law requiring no response. To the extent a

   response is required, Element Transportation denies that it entered into any contracts with Plaintiffs;

   denies that it obtained any labor from Plaintiffs; denied that it was unjustly enriched by Plaintiffs;

   and denies all remaining allegations in paragraph 161.

           162.     Element Transportation denies that its conduct caused Plaintiffs to suffer any

   damages; and denies all remaining allegations in paragraph 162.

          The allegations in the WHEREFORE clause state a prayer for relief requiring no response.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 21 of 24 PageID #: 1869




   To the extent a response is required, Element Transportation denies that Plaintiffs are entitled to

   any of the requested relief.

                                               DEFENSES

           1.      Plaintiffs’ FLSA and TILA claims have been dismissed with prejudice.

           2.      Plaintiffs’ claims and/or the claims of members of the purported classes are barred,

   in whole or in part, because the Second Amended Complaint fails to state any claim or cause of

   action upon which relief can be granted.

           3.      Plaintiffs’ claims and/or the claims of members of the purported classes are barred, in

   whole or in part, by the applicable statutes of limitations.

           4.      Plaintiffs’ claims and/or the claims of members of the purported classes are barred,

   in whole or in part, because at all relevant times, they were paid the required contractual and

   statutory payments.

           5.      Plaintiffs’ claims and/or the claims of members of the purported classes are barred,

   in whole or in part, because they have not sustained any injury or damage by reason of any act or

   omission of Element Transportation.

           6.      Plaintiffs’ claims and/or the claims of members of the purported classes are barred,

   in whole or in part, by the doctrines of release, accord and satisfaction, waiver, estoppel, unclean

   hands, set-off, and/or offset.

           7.      To the extent that Plaintiffs and/or members of the purported classes were paid

   compensation beyond that to which they were entitled by Element Transportation, such additional

   compensation would satisfy, in whole or in part, any alleged claim for monetary relief.

           8.      Plaintiffs have failed to satisfy the prerequisites for bringing a class action.
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 22 of 24 PageID #: 1870




           9.      Certification of a class, based upon the facts and circumstances of this case, would

   constitute a denial of Element Transportation’s right to due process under the Fourteenth

   Amendment of the United States Constitution.

           10.     An award of penalties under the circumstances of this case would constitute an

   excessive fine and otherwise would be in violation of Element Transportation’s due process and

   other rights under the United States Constitution.

           11.     Plaintiffs and/or members of the purported classes failed to mitigate damages,

   entitlement to which is expressly denied.

           12.     Plaintiffs’ claims and/or the claims of members of the purported classes are offset by

   any amounts owed to Element Transportation, including but not limited to overpayments or other

   forms of unjust enrichment.

           13.     Plaintiffs’ claims and/or the claims of members of the purported classes are barred, in

   whole or in part, because they failed to demand payment.

           14.     Plaintiffs’ claims and/or the claims of members of the purported classes are barred,

   in whole or in part, because Plaintiffs lack standing to seek some or all of the requested relief.

           15.     Element Transportation reserves the right to amend this Answer or add additional

   defenses as they become known through discovery or investigation.

           WHEREFORE, Element Transportation respectfully requests that the claims alleged in the

   Second Amended Complaint be dismissed in their entirety with prejudice, and that it be awarded

   costs of defense, including reasonable attorneys’ fees.



                                                   Respectfully submitted,

                                                   /s/ Richard L. Etter
                                                   Richard L. Etter (PA 92835)
                                                   Christopher Polchin (PA 316636)
                                                   FOX ROTHSCHILD LLP
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 23 of 24 PageID #: 1871




                                      500 Grant Street, Suite 2500
                                      Pittsburgh, Pennsylvania 15219
                                      Telephone: (412) 394-5529
                                      Fax: (412) 391-6984
                                      retter@foxrothschild.com

                                      Counsel for Element Transportation, LLC

   Dated: October 29, 2018
Case 5:18-cv-00041-TBR-LLK Document 106 Filed 10/30/18 Page 24 of 24 PageID #: 1872




                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 29, 2018, a true and accurate copy of the foregoing was

   served via the Court’s ECF system on the following counsel of record:

                                 Justin L. Swidler
                                 jswidler@swartz-legal.com
                                 Joshua S. Boyette
                                 jboyette@swartz-legal.com
                                 Travis Martindale-Jarvis
                                 tmartindale@swartz-legal.com
                                 Swartz Swidler, LLC

                                 Attorneys for Gale Carter and Forbes Hays

                                 Christopher J. Eckhart
                                 ceckhart@scopelitis.com
                                 E. Ashley Paynter
                                 apaynter@scopelitis.com
                                 SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.

                                 Attorneys for Paschall Truck Lines, Inc.



                                                  /s/ Richard L. Etter                ____
                                                  Counsel for Element Transportation LLC
